Title: To Thomas Jefferson from Joseph Barnes, 17 March 1805
From: Barnes, Joseph
To: Jefferson, Thomas


                  
                     Livorno Mar. 17th. 1805
                  
                  On the 16th. Feb. per the Ship Hannah Cap. Yardsley of Philada. I did myself the honor of addressing Mr. Jefferson from Florence enclosing a duplicate of my Letter of Decemr. 24th. 1804—with some trifling remarks—Accompany’d by a Letter for Mr Madison. As the Quarantine in the Roman States was 40 days, I remained in Florence, and got a friend to make application to the Government to endeavor if Possible to Obtain permission to pass by performing a Short Quarantine—all his endeavors however having proved fruitless, I judged it expediant to return to Livorno, and take my passage by Sea directly for Sicily; and Should have been on Board this evening had I not reced. a Letter from Mr Gibbs of Palermo, brot. by a Vessel which made the Voyage in four days; an extract of which is as follows. I immediately communicated the contents to Mr Appleton; and having a Letter to answer Mr Cathalan of Marseilles, I took care to give him the same information— “Extract of a Letter dated Palermo Mar. 6th. 1805.” “Cap. Pottit. of H. B. Majesty’s Sloop Termagant, informed me that he Met off Sardinia about twenty days ago two Tripoline Cruizers—Commodore Barron has in consequence dispatched all the Vessels he could Spare in pursuit of them. The Commodore is Still very ill, tho’ gone to Malta and His Sicilian Majesty has refused the Gun Boats; Probably by your personal attendance & application in Naples Some thing may Nonetheless again be Effected. —
                  I have removed the Vice Consul as you requested, & invested myself with all Power you Sent me dated jan. 16 1804 Which I Should have done before but expected the pleasure of Seeing you daily; tho’ I well know the unfortunate events which have Occurred.— The Presant Secretary of State at Naples being a frenchman, you will of course provide yourself with the requisites—We have had no arrivals here since my last, nor any thing new. I quote the prices of every article at foot” &c &c—.
                  These weeks Since the Emperor of the French has been daily expected in Italy, however, Since the advice of the Great Armament having sailed from England they write that his journey here is Suspended ’till the last of next Month. Monr. Beauharnois is arrived in Milan: who they expect here will marry the Queen of Etruria—Those reports are however, more matter of Speculation, nevertheless that great changes will take place thro’ all Italy is not doubted by any.
                  Where the English fleet is destined we cannot form any just idea as yet: Some think for Lisbon, others Sicily, & others Germany to Unite with the Prussions & Swedes—indeed ’tis conjectured by many that Mexico is the grand object. a Short time however will demonstrate.—
                  The division of Italy by the French Cabinet will be a very important Stroke against any Coalition that may be opposed to France; for this Simple reason, after the Governments are established, all who may join the Standard of any power against France will naturally be consider’d Rebels & treated accordingly; consequently, it will add near 18 Millions of Subjects indirectly to the French Empire, and necessarily diminsh the Force oppos’d to the French in the Same ratio, which virtually will be a double loss to them.—
                  From Letters recd. this day ’tis reported, tho’ not to be relied upon, that the French troops in Milan had recd. orders to March immediately for Verona, and that the Fortresses of Turin were order’d to be put immediately in a State of defence and garrisoned fully.—
                  For this part of the world ’tis unquestionably a very perilous Moment—A Short time will determine the events which fare Likely to take place  on the Continent of Europe—As to me, I have Some doubt whether the Emperor of Germany will go to War, provided he can possibly avoid it, not having any General of Celebrity to Command his Troops nor resources to Sustain a War and a want of Inergy in the Government.—In regard to myself, I shall not trouble Mr. Jefferson with any further observations. except being Still perfectly persuaded that I could be extremely useful were I appointed as Auditor of the Accounts of the different Consuls; & of Agents of the U.S Squadron in Italy, Sicily & Malta; as well as to collect Commercial information—And, as I have before Suggested, I would undertake it with pleasure for the Simple expences, which would not be great; and the Saving which would result to the Government would be considerable, independent of the information I Should be able to communicate. On my arrival in Naples I flatter myself notwithstanding all the difficulties that I Shall be able to obtain the Gun-Boats for Commodore Barron; Should money be necessary in a Corrupt Government like that I Shall venture to advance it, the object being important;—and I hope Soon to have it in my power to write from Sicily that I have got our Vessels put on the Same footing as the English. 
                  With the highest consideration & respect I have the honor to be Mr Jefferson your obedt. sert.
                  
                     J: Barnes 
                     
                  
                  
                     N.B. I have recd. a Letter Yesterday from Vienna which States that the Emperor of Germany, the Archduke Charles, and the Ci-devant Grand Duke of Tuscany will Visit Venice and their Italian possessions the begining of April—This does not Portend War between the two Emperors but a Partition of Territory—
                  
               